771 F.2d 910
Willie R. WEST, Petitioner-Appellant,v.N. Burl CAIN, Warden, Dixon Correctional Institute,Respondent-Appellee.
No. 85-4272.
United States Court of Appeals,Fifth Circuit.
Sept. 23, 1985.

Willie R. West, pro se.
Asa A. Skinner, Asst. Dist. Atty., Leesville, La., for respondent-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
Before REAVLEY, TATE and HILL, Circuit Judges.
PER CURIAM:


1
Willie R. West, who was convicted of burglary in Louisiana court, seeks to appeal the denial of his petition for habeas corpus.  The district court docketed its judgment on January 24, 1985, and West filed his notice of appeal on April 10.


2
A notice of appeal must be filed within thirty days after the docketing of the judgment appealed from.  See Fed.R.App.P. 4(a)(1).  This requirement is jurisdictional.   See Gribble v. Harris, 625 F.2d 1173, 1174 (5th Cir.1980).  West had until February 23, 1985, to file his notice of appeal.  Because he did not do so until April 10, his appeal is untimely and is DISMISSED.